February 26, 2010 ATTORNEYS AT LAW 555 S. FLOWER, SUITE 3500 LOS ANGELES, CA90071 213.972.4500 TEL 213.486.0065 FAX www.foley.com WRITER’S DIRECT LINE 213.972.4557 jatkin@foley.com EMAIL CLIENT/MATTER NUMBER 037840-0102 Via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, DC20549 Re: UTC North American Fund, Inc. File Nos. 33-37426 and 811-6194 Ladies and Gentlemen: On behalf of UTC North American Fund, Inc. (the “Company”), we are transmitting for filing pursuant to Rules 472 and 485 under the Securities Act of 1933, as amended, Post-Effective Amendment No. 30 (“PEA No. 30”) and Amendment No. 31 to Form N-1A Registration Statement, including exhibits, which has been marked to show the changes in the Registration Statement effected by PEA No. 30. The Company has designated on the facing sheet of PEA No. 30 that such Post-Effective Amendment become effective on April 30, 2010, pursuant to Rule 485(a).The Company is filing PEA No. 30 pursuant to Rule 485(a) because it includes for the first time the required summary prospectus disclosures. This filing is a filing effected by direct transmittal through the EDGAR system.Please call the undersigned at the number listed above or Richard L. Teigen at (414) 297-5660 should you have any questions regarding this filing. Very truly yours, /s/ Jeffery R. Atkin Jeffery R. Atkin Attachments cc: Amoy Van Lowe Eric McCormick Richard L. Teigen BOSTON BRUSSELS CENTURY CITY CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
